       CASE 0:19-cv-01222-JRT-HB Document 129 Filed 10/22/19 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 IN RE CATTLE ANTITRUST LITIGATION
                                                             Case No. 0:19-cv-01222-JRT-HB

 This document relates to:
                                                             Second Joint Status Report
 ALL CASES



        On June 28, 2019, the parties submitted their First Joint Status Report (ECF No. 87). As

stated in that report, the parties agreed that they would file another joint status report setting forth

an update on their respective positions on preliminary case management issues. Pursuant to that

agreement, the parties hereby submit this Second Joint Status Report.

I.      UPDATE OF PARTIES TO LITIGATION

        On October 4, 2019, Plaintiffs filed their Second Amended Complaint (ECF No. 125). The

new complaint no longer names Marfrig Global Foods S.A. (“Marfrig”) as a defendant, and

Plaintiffs and Marfrig submitted to the Court a stipulation of dismissal pursuant to Fed. R. Civ. P.

41(a)(1)(A)(ii). Dkt. No. 126.

        The Defendants named in the Second Amended Complaint plan to file new motions to

dismiss to address the amended complaint, and a request for a revised briefing schedule for that

motion practice has been proposed to the Court via a separate pleading.

II.     OTHER DISCOVERY: PROTOCOLS FOR ELECTRONICALLY STORED AND
        CONFIDENTIAL INFORMATION

        In the First Joint Status Report, Plaintiffs and Defendants stated they agreed during the

pendency of motions to dismiss to continue their discussions on discovery-related matters. To this

end, the parties have negotiated and exchanged multiple drafts of proposed Protective Orders and



                                                  -1-
       CASE 0:19-cv-01222-JRT-HB Document 129 Filed 10/22/19 Page 2 of 5




Electronically Stored Information (ESI) Protocols. In addition, Plaintiffs have coordinated with

plaintiffs and defendants in the Peterson v. Agristats, Inc., Case No. 0:19-cv-01129-JRT-HB,

litigation in an effort to have consistent ESI protocols and protective orders in the two litigations,

recognizing the efficiency which would be served through such coordination. Although the parties

have agreed upon many of the provisions in both the ESI Protocols and Protective Orders, they

have reached an impasse on resolving differences over some few, select provisions. Notably, one

issue in these documents has arisen between the parties of this consolidated action that is not an

issue in Peterson, and it will need to be addressed separately by this Court at the appropriate time.

       The parties now seek the Court’s guidance on how best to bring these issues to the Court

for consideration.

III.   DISCOVERY PRIOR TO RULING ON MOTION TO DISMISS

       Plaintiffs and Defendants have also met and conferred in an attempt to agree the extent to

which discovery should occur while Defendants’ anticipated motions to dismiss are pending. As

discussed above, the parties have already agreed to proceed with negotiating and finalizing an ESI

Protocol and a Protective Order.

       The parties have reached an impasse on this issue and therefore seek the Court’s guidance

on how best to bring the matter to the Court for consideration.

Dated: October 22, 2019

Respectfully submitted,

 /s Peter A. Barile III                             /s/ David P. Graham
 Peter A. Barile III (pro hac vice)                 David P. Graham
 Anjali Bhat (pro hac vice)                         DYKEMA GOSSETT PLLC
 SCOTT+SCOTT                                        4000 Wells Fargo Center
 ATTORNEYS AT LAW LLP                               90 South Seventh Street
 The Helmsley Building
                                                    Minneapolis, MN 55402
 230 Park Avenue
 17th Floor                                         (612) 486-1521
                                                    dgraham@dykema.com


                                                 -2-
     CASE 0:19-cv-01222-JRT-HB Document 129 Filed 10/22/19 Page 3 of 5




New York, NY 10169
Tel.: 212-223-6444                      Susan E. Foster (admitted pro hac vice)
Fax: 212-223-6334                       Ulrike (Rike) Connelly (admitted pro hac
pbarile@scott-scott.com                 vice)
abhat@scott-scott.com                   PERKINS COIE LLP
                                        1201 Third Avenue, Suite 4900
David R. Scott (pro hac vice)
Amanda F. Lawrence (pro hac vice)       Seattle, WA 98101-3099
SCOTT+SCOTT                             (206) 359-8846
ATTORNEYS AT LAW LLP                    SFoster@perkinscoie.com
156 South Main Street                   RConnelly@perkinscoie.com
P.O. Box 192
Colchester, CT 06415                    Jon B. Jacobs (admitted pro hac vice)
Tel.: 860-537-5537                      Jeremy Keeney (admitted pro hac vice)
Fax: 860-537-4432                       PERKINS COIE LLP
david.scott@scott-scott.com             700 13th Street, N.W., Suite 700
alawrence2scott-scott.com               Washington, DC 20005
                                        (202) 654-1758
Christopher M. Burke (pro hac vice)
                                        JBJacobs@perkinscoie.com
SCOTT+SCOTT
ATTORNEYS AT LAW LLP
                                        JKeeney@perkinscoie.com
600 W. Broadway
Suite 3300                              Counsel for Defendants Tyson Foods, Inc.
San Diego, CA 92101                     And Tyson Fresh Meats, Inc.
Tel.: 619-233-4565
Fax: 619-233-0508                      /s/Christopher R. Morris
cburke@scott-scott.com                 Lewis A. Remele, Jr. (MN #90724)
                                       Christopher R. Morris (MN #230613)
                                       BASSFORD REMELE
/s Anthony F. Fata                     Fifth Street Towers
Anthony F. Fata (pro hac vice)         100 South 5th Street, Suite 1500
Christopher P.T. Tourek (pro hac vice) Minneapolis, MN 55402
Brian P. O’Connell (pro hac vice)      (612)333-3000
CAFFERTY CLOBES MERIWETHER lremele@bassford.com
& SPRENGEL LLP                         cmorris@bassford.com
150 South Wacker Drive
Suite 3000                             William F. Hargens
Chicago, IL 60606                      (NE #16578 – Admitted Pro Hac Vice)
Tel.: 312-782-4882                     Mark F. Enenbach
Fax: 312-782-4485                      (NE #15202 – Admitted Pro Hac Vice)
afata@caffertyclobes.com               Patrick E. Brookhouser, Jr.
ctourek@caffertyclobes.com             (NE #19245 Admitted Pro Hac Vice)
boconnell@caffertyclobes.com           Matthew G. Munro
                                       (NE #26190 – Admitted Pro Hac Vice)
                                       MCGRATH NORTH MULLIN &


                                      -3-
     CASE 0:19-cv-01222-JRT-HB Document 129 Filed 10/22/19 Page 4 of 5




Ellen Meriwether (pro hac vice)               KRATZ, PC LLO
CAFFERTY CLOBES MERIWETHER                    First National Tower, Suite 3700
& SPRENGEL LLP                                1601 Dodge Street
205 N. Monroe St.                             Omaha, NE 68102
Media, PA 19063                               (402) 341-3070
Tel.: 215-864-2800                            whargens@mcgrathnorth.com
Fax: 215-864-2810                             menenbach@mcgrathnorth.com
emeriwether@caffertyclobes.com                pbrookhouser@mcgrathnorth.com
                                              mmunro@mcgrathnorth.com
Interim Co-Lead Counsel for the Cattle
Plaintiffs                                    Counsel for Defendants JBS USA Food
                                              Company, JBS Packerland, Inc. and Swift
/s Thomas J. Undlin                           Beef Company
K. Craig Wildfang (Bar No. 0117043)           *Special Appearance for Defendant JBS
Thomas J. Undlin (Bar No. 0183751)            S.A.
Stacey P. Slaughter (Bar No. 0296971)
ROBINS KAPLAN LLP                             /s/ Mark W. Ryan
800 LaSalle Avenue                            Mark W. Ryan (Admitted pro hac vice)
Suite 2800                                    Michael E. Lackey, Jr. (Admitted pro hac
Minneapolis, MN 55402                         vice)
Tel: 612-349-8500                             MAYER BROWN
Fax: 612-339-4181                             1999 K Street, NW
kcwildfang@robinskaplan.com                   Washington, DC 20006-1101
tundlin@robinskaplan.com                      (202) 263-3338
sslaughter@robinskaplan.com                   mryan@mayerbrown.com
                                              mlackey@mayerbrown.com
Hollis Salzman
Kellie Lerner                                 Kathryn N. Hibbard
ROBINS KAPLAN LLP                             X. Kevin Zhao
399 Park Avenue                               GREENE ESPEL PLLP
Suite 3600                                    222 S. 9th St. Ste 2200
New York, NY 10022                            Minneapolis, MN 55402
Tel: 212-980-7400                             (612) 373-0929
Fax: 212-980-7499                             khibbard@greeneespel.com
hsalzman@robinskaplan.com                     kzhao@greeneespel.com
klerner@robinskaplan.com
                                              Counsel for Defendants
Liaison Counsel for the Cattle Plaintiffs     Cargill, Incorporated and
                                              Cargill Meat Solutions Corporation



                                              /s/ Julie McEvoy


                                            -4-
CASE 0:19-cv-01222-JRT-HB Document 129 Filed 10/22/19 Page 5 of 5




                                 Julia E. McEvoy (admitted pro hac vice)
                                 JONES DAY
                                 51 Louisiana Avenue, N.W.
                                 Washington, D.C. 20001-2113
                                 (202) 879-3867
                                 jmcevoy@jonesday.com

                                 Andrew M. Luger
                                 Benjamin L. Ellison
                                 JONES DAY
                                 90 South Seventh Street
                                 Suite 4950
                                 Minneapolis, MN 55402
                                 +1.612.217.8800 Telephone
                                 +1.844.345.3178 Facsimile
                                 aluger@jonesday.com
                                 bellison@jonesday.com


                                 Paula W. Render (admitted pro hac vice)
                                 JONES DAY
                                 77 West Wacker, Suite 3500
                                 Chicago, Illinois 60601-1692
                                 (312) 269-1555
                                 prender@jonesday.com

                                 Counsel for Defendant National Beef
                                 Packing Company, LLC




                               -5-
